 1

 2

 3

 4

 5

 6

 7                             IN THE UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY HERNANDEZ,                                No. 2:17-CV-1803-KJM-DMC-P
11                        Plaintiff,
12            v.                                        ORDER
13    THOMAS,
14                        Defendant.
15

16                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

17   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

18   Eastern District of California local rules.

19                  On November 30, 2018, the Magistrate Judge filed findings and recommendations,

20   which were served on the parties and which contained notice that the parties may file objections

21   within the time specified therein. No objections to these findings and recommendations have

22   been filed.

23                  The court presumes that any findings of fact are correct. See Orand v. United

24   States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations

26   of law by the magistrate judge are reviewed de novo by both the district court and [the appellate]

27   court . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
 1                  Accordingly, IT IS HEREBY ORDERED that:
 2                  1.       The findings and recommendations filed November 30, 2018, are adopted
 3   in full;
 4                  2.       Plaintiff’s motion for injunctive relief (Doc. 44) is denied; and
 5                  3.       This matter is referred back to the assigned magistrate judge for all further
 6   pretrial proceedings.
 7   DATED: February 27, 2019.
 8

 9                                                 UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
